Citation Nr: 1760073	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the VA RO in Montgomery, Alabama.

In May 2013 the Veteran testified before the undersigned Veteran's Law Judge sitting at the RO.  A transcript has been associated with the file. 

The Board notes that a VA Form 9 was received in March 2016, wherein the Veteran perfected his appeals for increased ratings for posttraumatic stress disorder (PTSD), a right wrist disability, and a right wrist scar, and entitlement to a total disability rating for compensation purposes based on individual unemployability.  While these issues have not yet been certified to the Board by the RO, the Board has the authority, but is not required to, exercise its discretion and assume jurisdiction over them.  See 38 C.F.R. § 19.35 (2017) (noting that certification of issues on appeal by the RO is for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals); see also 38 U.S.C.§§ 7104(a), 7105(a) (West 2012); 38 C.F.R. §§ 20.200, 20.201 (2017).  In this regard, the Board declines to assume jurisdiction of the issues appealed in the March 2016 VA Form 9, specifically, because the Veteran requested a videoconference hearing on those issues.  Notably, he has already testified at a hearing on the issues which are currently before the Board, and to assume jurisdiction of the issues appealed in the March 2016 VA Form 9 would cause unnecessary delay of adjudication of the issues remanded herein.

In addition in the March 2016 VA Form 9, the Veteran indicated he used alcohol heavily to cope with his PTSD symptoms.  It appears the Veteran is raising a claim of entitlement to service connection for alcohol dependence as secondary to his service-connected PTSD.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017); see also 79 Fed. Reg. 57,660 (Sept. 25, 2014).  As such, the Veteran is advised that if he wishes to file a claim for benefits for alcohol dependence secondary to PTSD, he must submit the proper application form to VA.

In April 2016 the Board remanded the claims for further development and adjudication.  The Board finds that its prior directives were not substantially complied with and as will be discussed further an additional remand is necessary.  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to substantial, but not strict, compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

Service connection for right knee disability

In its April 2016 and August 2014 remands, the Board instructed the RO to obtain a new VA knee examination and to obtain specific medical opinions.  First, the VA examiner was required to determine whether it was at least as likely as not that the Veteran's meniscal tear was related to his active duty service and, in providing that opinion, to reconcile his or her opinion with the December 2005 positive nexus opinion from the Veteran's private physician as well as the Veteran's lay statements of record.  Additional opinions were obtained in October 2014, September 2016 and an addendum in April 2017.  While the examiners provided detailed recitations of the Veteran's medical history as it related to his knee, and provided negative nexus opinions with adequate supportive reasoning, the examiners failed to discuss the December 2005 private medical opinion or discuss the Veteran's statements regarding his symptoms and treatment for his right knee since separating from service.  Although the December 2005 private medical opinion merely indicated that the Veteran's current meniscal tear was likely due to a previous injury incurred during military service, and did not provide any supporting rationale, the VA examiners' failure to discuss it is technically in violation of the Board's August 2014 and April 2016 remand directives.  See Stegall, 11 Vet. App. at 271 (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

Service connection for respiratory disability

The Veteran has attributed his emphysema to Agent Orange exposure and/or smoking during military service as a result of his intense and uncontrollable mental nervousness and stress.  The Veteran reported tobacco use in service and indicated that he did not smoke prior to service.  The Veteran's claim that his smoking was due to "intense and uncontrollable mental nervousness and stress" in service suggests that he began smoking and continued to smoke after active duty service due to his service-connected PTSD.  Moreover, the Veteran's DD-214 acknowledges service in the Republic of Vietnam from January 1970 to April 1971, and therefore, exposure to Agent Orange is conceded.  38 U.S.C. § 1116(f) (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

With respect to claims for tobacco-related disabilities, for claims filed after June 9, 1998, Congress has prohibited the grant of service-connection for a disability due to the use of tobacco products during active duty service.  38 U.S.C. § 1103(a) (West 2012).  However, the VA General Counsel has held that neither 38 U.S.C. § 1103(a), nor its implementing regulation at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  See VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).  According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

At an October 2014 VA respiratory examination, the VA examiner diagnosed emphysema and COPD and found that the Veteran's respiratory conditions were less likely than not (less than 50 percent probability) incurred in or due to the Veteran's claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's emphysema and COPD were more likely due to his history of smoking from 1969 to 1999, and that he only served on active duty from 1969 to 1971, with no lung problems noted during service, and continued to smoke for approximately 27 years continuously post-service.

While there is no legal basis for a grant of service-connection for a tobacco related disability found to be directly related to service, the Board is required to address whether service-connection may be warranted for a respiratory disability due to tobacco use in accordance with VA General Counsel Opinion 6-03.  The Board's April 2016 remand asked the RO to obtain an addendum medical opinion addressing (1) whether the Veteran's continued use of tobacco products post-service was due to or aggravated by his service-connected PTSD and, if so, (2) whether the Veteran's use of tobacco products as a result of his service-connected PTSD was a "substantial factor" in causing a respiratory disability and, if so, (3) whether the Veteran's respiratory disabilities would not have occurred but for the use of tobacco products caused by his PTSD.  In addition, the Board found that an opinion which addressed whether the Veteran's conceded in-service exposure to Agent Orange caused a respiratory disability was required.

In February 2017 an addendum opinion was obtained.  The examiner stated that there was no medical evidence that the Veteran's COPD and/or emphysema were due to his service or to any exposure in service including Agent Orange.  The examiner opined that the Veteran's COPD and/or emphysema were most likely due to his history of smoking.  The examiner stated that numerous epidemiological studies indicated that tobacco smoking was overwhelmingly the most important factor for COPD, and therefore the Veteran's COPD and/or emphysema were due to his history of smoking.  In March 2017 an additional addendum opinion was obtained to address the claimed relationship between the Veteran's service-connected PTSD and his history of smoking, a claimed factor in his respiratory disorder.  The examiner stated that it was her opinion that tobacco use disorder was not due to or a result of PTSD, and that her opinion was supported by the lack of evidence in the scientific medical literature indicating a causal link between PTSD and tobacco use disorder.  However, the examiner did not discuss whether the Veteran's continued use of tobacco products was aggravated by his service connected PTSD.  Therefore on remand an addendum opinion must be obtained. 

Due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining any outstanding records to the extent possible, the RO must obtain a VA addendum medical opinion, if possible, from the September 2016 and April 2017 VA examiner, as to the etiology of the Veteran's right knee disability.  A new VA examination is not required unless the VA medical professional providing the requested opinions finds an examination is necessary.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.  

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(A)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current right knee disability, to include degenerative changes and status post meniscal tear, is related to his active duty service.  The examiner must specifically reconcile his or her opinion with the December 2005 positive nexus opinion from the Veteran's private physician.

(B)  If the examiner determines the Veteran's in-service right knee injury during service is not related to his current right knee disability, characterized by degenerative changes and status post meniscal tear, the examiner must state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's Osgood-Schlatter Syndrome, which was noted on his military entrance examination, was aggravated beyond the natural progression of the disease by his active duty service.

(C)  If, and only if, the examiner finds the Veteran's Osgood-Schlatter Syndrome was aggravated beyond the natural progression of the disease by his active duty service, the examiner must provide an opinion regarding the baseline severity of Osgood-Schlatter Syndrome prior to the onset of aggravation.

In providing the requested opinions, the examiner must discuss the Veteran's statements regarding his right knee symptoms and treatment during and following active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must obtain a VA addendum medical opinion, if possible, from the March 2017 VA examiner, to determine whether any diagnosed respiratory disability, to include emphysema and COPD, found is related to the Veteran's military service.  A new VA examination is not required unless the VA medical professional providing the requested opinions finds an examination is necessary.

Following a review of the Veteran's electronic claims file, the VA medical professional must state:

(A)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's continued use of tobacco products post-service was due to or aggravated by his service-connected PTSD and, if so,

(B)  Whether it is at least as likely as not (50 percent probability or more) that the use of tobacco products as a result of the Veteran's service-connected PTSD was a "substantial factor" in causing any diagnosed respiratory disability, to include COPD and emphysema, and, if so, 

(C)  Whether it is at least as likely as not (50 percent probability or higher) that any of the Veteran's diagnosed respiratory disabilities, to include COPD and emphysema, would not have occurred but for the use of tobacco products caused by his PTSD.

A complete rationale for all opinions must be provided.

If the VA medical professional is unable to provide any of the requested opinions without resorting to speculation, he or she must explain why this is so.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




